COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Robert Fenlon v. Harris County

Appellate case number:      01-17-00877-CV

Trial court case number:    2015-42442

Trial court:                165th District Court of Harris County

        The Clerk of this Court’s July 17, 2018 Notice of Intent to Dismiss for Want of
Jurisdiction had directed the pro se appellant, Robert Fenlon, to file a response to the
appellee’s motion to dismiss the appeal for want of jurisdiction as untimely with a motion
for extension of time to file the notice of appeal, with a reasonable explanation. On July
19, 2018, appellant timely filed a reply to both the motion and the notice and a motion for
extension of time to file the notice of appeal. Appellant’s extension contends that he timely
filed his first notice of appeal on October 23, 2017. Appellant also argues that, after the
district clerk had informed him that he needed to request a hearing date for his motion for
new trial, he received a November 10, 2017 hearing date. When appellant appeared at the
hearing and was told that his motion had been overruled by operation of law, he filed his
second notice of appeal on November 10, 2017.

        Accordingly, the Court DENIES the appellee’s motion to dismiss and GRANTS
appellant’s motion for extension of time to file the notice of appeal. Appellant timely filed
his first notice of appeal on October 23, 2017, from the trial court’s August 11, 2017 final
judgment after timely filing a motion for new trial on September 8, 2017. See TEX. R. APP.
P. 26.1(a)(1). In any event, appellant’s second notice of appeal, construed as an amended
notice of appeal, was timely filed within the 15-day grace period ending on November 27,
2017, and his motion provides a reasonable explanation for the one-day delay. See id.
4.1(a), 10.5(b)(2), 25.1(g), 26.3(b); Hone v. Hanafin, 104 S.W.3d 884, 886-87 (Tex. 2003).

       It is so ORDERED.
Judge’s signature: /s /Evelyn V. Keyes
                                                Acting for the Court
Date: July 24, 2018